DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and includes legal phraseology (“comprises”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0303354 A1 to Burkett (Cited by applicant) in view of CN 206414602 U to Liu (Cited by applicant; citations are to Applicant’s translation).
As to claim 1, Burkett teaches a pressure guide wire, comprising: 
an insertion portion (portion of device distal to 124) and an operation portion (portion of device proximal to 124), wherein the insertion portion comprises a mandrel (128): 
a distal-end protective sleeve wrapping (coil 122; Distal-end protective sleeve can be a coil or heat shrink tube (Spec [43])) a distal end portion of the mandrel (128, Fig. 2), 
a proximal-end protective sleeve (120) wrapping a proximal end portion of the mandrel ([0058]), 
an intermediate ring (124) disposed between the distal-end protective sleeve and the proximal-end protective sleeve, which is fixedly sleeved on the mandrel ([0049]), and 
a pressure sensor (108 is a pressure sensor [0044]) disposed in the intermediate ring (contained in ring 124 [0049]) and connected with a plurality of sensing wires ([0054]), 
which extends between the proximal-end protective sleeve and the mandrel (Fig. 2 illustrates 129 between sleeve 120 and mandrel (shown in dotted lines)), and other end of which is connected to the operation portion (proximal end of 129 is shown connected to portion of device proximal to 124 [0050]), 
the operation portion is connected to the proximal end of the insertion portion (connected via ring 124, Fig. 2), and is used to transmit signals of the sensor to an external display device (intended use; device is capable of claimed function [0039], [0070]).
Burkett does not teach an outer surface of which is provided with a groove, and the pressure sensor is disposed in the groove.  Liu teaches an outer surface of which is provided with a groove (“window” [0037] Fig. 6), and the pressure sensor (23) is disposed in the groove (Fig. 6, [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the groove of Liu with the pressure sensor of Burkett to expose the pressure sensor to that which it is intended to measure.

As to claim 2, Burkett teaches the operation portion transmits the signal of the pressure sensor to the external display device by wire or wireless means (proximal end of 129 is shown connected to portion of device proximal to 124 [0050], [0039], [0070]).

As to claim 3, Burkett teaches the portions of the plurality of sensing wires located between the proximal-end protective sleeve and the mandrel do not cross each other (Figs. show wires 129 parallel to each other).

As to claim 4, Burkett teaches the portions of the plurality of sensing wires located between the proximal-end protective sleeve and the mandrel is uniformly distributed along a circumferential direction on the surface of the mandrel (Figs. show wires 129 uniformly wrapped around core/mandrel).

As to claim 5, Burkett teaches the portions of the plurality of sensing wires located between the proximal-end protective sleeve and the mandrel is spirally wound on the surface of the mandrel (Figs. show wires 129 spirally wrapped around core/mandrel).

As to claim 6, Burkett teaches the proximal-end protective sleeve is a heat shrink tube, and the heat shrink tube is made of a material selected from fluoropolymer, polyurethane, and nylon elastomer ([0058], [0061]).

As to claim 8, Burkett teaches an outer diameter of the distal end of the intermediate ring and the proximal end of the distal-end protective sleeve are substantially same and an outer diameter of the proximal end of the intermediate ring and the distal end of the proximal-end protective sleeve are substantially same (“substantially same” is interpreted as encompassing almost equal; Fig. 2 illustrates almost equal diameters).

As to claim 10, Burkett teaches the distal end of the proximal-end protective sleeve and/or the distal-end protective sleeve is further wrapped with a functional coating layer, which is a hydrophilic coating, a lubricating coating or a bio-coating ([0061]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett and Liu as applied to claim 6 above, and further in view of US 2018/0000420 A1 to Romanowski.  Burkett and Liu do not teach wherein the heat shrink tube is made of a fluorinated ethylene propylene copolymer.  Romanowski teaches heat shrink tube is made of a fluorinated ethylene propylene copolymer ([0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the heat shrink tube of Romanowski that is made of a fluorinated ethylene propylene copolymer for the heat shrink tube of Burkett to protect the device while providing a lubricous exterior surface.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burkett and Liu as applied to claim 1 above, and further in view of US 2005/0268725 A1 to Tulkki.  Burkett and Liu do not explicitly teach wherein the intermediate ring is made of a metal material.  Tulkki teaches wherein the intermediate ring is made of a metal material ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ring of Burkett out of stainless steel, as taught by Tulkki, to provide a rigid, bio-compatible material that protects the sensor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7001345 B2 discloses a shrink tube make of fluorinated ethylene propylene copolymer (col 5, ln 59-62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791